    Case 15-50792      Doc 428      Filed 11/06/19 Entered 11/06/19 14:54:24                 Desc Main
                                     Document     Page 1 of 2


                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:
                                                                  Case No. 15-50792
Diocese of Duluth,                                                Chapter 11

      Debtor.
______________________________________________________________________________

   NOTICE OF CONFIRMATION AND EFFECTIVE DATE OF DEBTOR’S THIRD
          MODIFIED JOINT CHAPTER 11 PLAN OF REORGANIZATION
______________________________________________________________________________

PLEASE TAKE NOTICE OF THE FOLLOWING:

A.       CONFIRMATION OF PLAN.

         On October 21, 2019, the United States Bankruptcy Court for the District of Minnesota
         entered the Order Confirming Plan (the “Confirmation Order”).

B.       EFFECTIVE DATE OF PLAN.

         The Effective Date1 under the Plan is November 6, 2019.

C.       ADMINISTRATIVE CLAIMS BAR DATE.

         Pursuant to Article 2.1(b) of the Plan, requests for allowance and payment of
         Administrative Claims must be filed and served no later than December 6, 2019, which is
         the first Business Day that is thirty (30) calendar days after the filing of this notice.

D.       PROFESSTIONAL CLAIMS BAR DATE.

         Pursuant to Article 2.1(c) of the Plan, the holder of Professional Claims must file and serve
         all final requests for payment by application with the Bankruptcy Court no later than
         December 6, 2019, which is the first Business Day thirty (30) calendar days after the filing
         of this notice.

E.       DISMISSIAL OF PENDING LITIGATION.

         In accordance with Section 6.12(d) of the Plan, all Claims arising out of, or related to, Tort
         Claims asserted in any lawsuit against any Protected Party currently pending in state court
         shall be dismissed with prejudice and without fees or costs being recoverable against any

1
 All capitalized terms have the same meaning ascribed to them in the Third Modified Joint Chapter 11 Plan of
Reorganization of the Diocese of Duluth dated October 15, 2019 [Dkt. No. 413].

                                                     1
 Case 15-50792         Doc 428    Filed 11/06/19 Entered 11/06/19 14:54:24           Desc Main
                                   Document     Page 2 of 2


         Protected Party or by any Protected Party against the Tort Claimant no later than
         November 27, 2019, which is the first Business Day that is twenty-one (21) days after the
         Effective Date.

F.       RESOLUTION OF CLAIMS INVOLVING SETTLING INSURERS.

         In accordance with Section 7.3 of the Plan, the Diocese and the Diocesan Settling Insurers
         shall effect dismissal with prejudice of their Claims against each other in the Insurance
         Coverage Adversary Proceeding, with each side to bear its own fees and costs no later than
         November 26, 2019, which is the first Business Day that is twenty (20) days after the
         Effective Date.

Pursuant to Local Rule 9011-4(f), the undersigned authorizes the e-filing of this document with
their electronic signatures affixed below:



Signed: /e/ J. Ford Elsaesser________________                Signed: /e/ Robert T. Kugler______
       ELSAESSER ANDERSON CHTD                               STINSON, LLP
       J. Ford Elsaesser                                     Robert T. Kugler (#194116)
       Bruce A. Anderson                                     Edwin H. Caldie (#388930)
       320 East Neider Avenue, Suite 102                     Andrew J. Glasnovich (#398366)
       Coeur d’Alene, ID 83815                               50 South Sixth Street, Suite 2600
       (208) 667-2900                                        Minneapolis, MN 55402
       ford@eaidaho.com                                      robert.kugler@stinson.com
       baafiling@eaidaho.com                                 ed.caldie@stinson.com
                                                             drew.glasnovich@stinson.com
         and
                                                             Telephone: (612) 335-1500
         GRAY, PLANT, MOOTY,                                 Facsimile: (612) 335-1657
         MOOTY & BENNETT
         Phillip L. Kunkel                                   Attorneys for the Official Committee
         1010 West St. Germain Street                        of Unsecured Creditors for the Diocese
         St. Cloud, MN 56301                                 of Duluth
         (320) 252-4414
         phillip.kunkel@gpmlaw.com

         Attorneys for the Diocese of Duluth, Debtor
GP:4825-4553-0795 v2




                                                 2
